Citation Nr: 0302271	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
to include the question of whether a timely appeal as to that 
issue has been perfected.

(The issue of entitlement to an increased rating for a 
bilateral lower extremity disability, currently rated as 30 
percent disabling, will be the subject of a future Board 
decision.)


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to December 
1986.

This matter arises from a June 1996 rating decision in which 
the RO denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  In a letter dated in July 1996, the RO notified 
the veteran of that determination.  In response, in a Notice 
of Disagreement (NOD) received by the RO in March 1997, the 
veteran indicated that she wished to appeal that 
determination.  However, as explained in more detail below, 
on preliminary review of the appeal, the Board in August 1999 
found that the record raised a question as to the timeliness 
of the substantive appeal on this issue and remanded the 
matter to the RO for consideration of such issues.  In a 
Supplemental Statement of the Case (SSOC) in October 2002, 
the RO informed the veteran that the timeliness question was 
being raised, and afforded her the opportunity to respond 
within 60 days of the date of the statement.  To date, no 
response from the veteran has been received.

The Board's decision with respect issue of entitlement to a 
TDIU, to include the question of whether a timely appeal as 
to that issue has been perfected, is set forth herein.  As to 
the issue of an increased rating for a bilateral lower leg 
disability, the Board is taking additional development 
pursuant to the authority granted 38 C.F.R. § 19.9(a)(2)) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

In March 1996 and in March 1998, the Board remanded the 
appeal for, inter alia, clarification of the veteran's 
representation.  In 1998, the veteran informed the RO that 
she wished to be unrepresented in her appeal, and she 
continues to proceed without representation.  



FINDINGS OF FACT

1.  In July 1996, the RO notified the veteran of a June 1996 
decision that denied her claim for entitlement to a TDIU due 
to service-connected disability.  

2.  In March 1997, the veteran expressed disagreement with 
the June 1996 rating decision as to the TDIU denial.

3.  A Supplemental Statement of the Case (construed as a 
Statement of the Case) addressing the TDIU denial was issued 
in December 1997.

4.  No document was received within the 60-day period 
following the issuance of the Supplemental Statement of the 
Case that can be construed as either a substantive appeal on 
the TDIU issue, or a request for an extension of time to file 
a substantive appeal as to that issue.  


CONCLUSION OF LAW

As the veteran has not perfected a timely appeal, the Board 
is without jurisdiction to review the issue of entitlement to 
a TDIU due to service-connected disability.  38 U.S.C.A. §§ 
7105, 7108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a substantive appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the introduction, the RO denied the veteran's 
claim for entitlement to a TDIU in June 1996 and notified the 
veteran of this in July 1996.  The veteran filed a NOD with 
this decision in March 1997.  The RO issued the veteran a 
SSOC (which was construed as a SOC) on December 9, 1997, 
which explained the bases for the denial of the TDIU claim.  

Pursuant to 38 CFR 20.302, the veteran had until February 9, 
1997, (60 days from the date of issuance of the SSOC) to file 
a substantive appeal-in this case, such date is the later of 
the date of the expiration of one year from the notification 
of the assigned effective date and 60 days from the issuance 
of the SSOC on the TDIU issue.  However, the claims file 
contains no correspondence filed by the veteran or on her 
behalf that can be construed as a timely substantive appeal.  
The Board also notes that, prior to the expiration of the 60-
day period for filing a timely substantive appeal on the TDIU 
issue, no document was filed by the veteran or on her behalf 
that can be construed as a timely request for an extension of 
time to file a substantive appeal on that issue.  See 
38 C.F.R. § 20.303. 

Pursuant to the Board's prior remand, in August 1999, the RO 
notified the veteran in October 2002 of the Board's 
preliminary observations that the record raised a question as 
to the timeliness of a substantive appeal on the TDIU issue, 
and gave her a period of 60 days to provide evidence or 
information, or to request a hearing, on the timeliness 
question.  To date, no response has been received from the 
veteran.

Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect an appeal with respect to 
the issue of entitlement to a TDIU.  As such, the Board does 
not have jurisdiction to review this claim, and, pursuant to 
the Board's authority under 38 U.S.C.A. § 7105(d)(3), the 
claim must be dismissed.


ORDER

As a timely appeal as to the claim for a TDIU has not been 
perfected, the appeal as to that issue is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

